DISSENTING OPINION.
We have for ordinary travel no speed limits in this state whose violation, per se, constitutes a crime. Sections 8060 and 8179 fix limits, under special circumstances, not here involved. Section 8176 prescribes the only general requirement. It is as follows: "No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions then existing." Section 8275 makes it a misdemeanor to violate the above provision. Therefore, the misdemeanor *Page 176 
is driving at a speed greater than is reasonable and prudent. Section 8176 goes on thereafter to set out rules of evidence, one of which is that a rate over fifty-five miles is prima facie evidence of unreasonableness and imprudence. As such it is not substantive law, but a rule of evidence.
In this respect it differs from Section 8179, which makes a determination of a safety limit upon bridges and elevated structures conclusive evidence that the driver has exceeded the speed which can be maintained with safety to the structure. Here the contrast with Section 8176 is helpful. In the Section 8179 the offense is "[driving] a vehicle over any bridge . . . at a speed which is greater than the maximum speed which can be maintained with safety to such bridge. . . ." Once the speed is fixed by authority it is final and permanent, and as such becomes substantive law. Yet even here the act condemned and punished is conduct endangering the structure. The fixing of the safety limit dispels any uncertainty in the meaning of the words "speed which can be maintained with safety." Under Section 8176 a speed in excess of fifty-five miles per hour is merely "prima facie evidence" of imprudence and each case involves its own circumstances, surroundings, and conditions.
It is true, as stated in the controlling opinion, that violation of the speeds indicated are prima facie evidence that such speed is unlawful, but it is unlawful because and only if it is found to be not "reasonable and prudent." The jury is to convict not of speed but imprudence, and the instruction gives them no standard by which to measure the unlawfulneses. This error was pointed out in Dolan v. State, 195 Miss. 154,13 So.2d 925. It is likewise correct to say that if a defendant fails to meet a prima facie proof of guilt, his guilt is proven beyond a reasonable doubt. But it is for the jury to find. This is shown by Gillespie v. State, 96 Miss. 856, 51 So. 811, 926, hereinafter referred to. *Page 177 
In this connection, the affidavit itself was demurrable. It merely alleged that the defendant operated an automobile at an illegal rate of speed, to wit: more than fifty-five miles an hour. He could have operated his car at sixty-five miles per hour without necessarily violating the statute of being guilty of a crime. On the other hand, violation could be proved by a speed less than fifty miles if the attendant conditions were considered. Therefore, it is not the exact speed, but the fact that it was unreasonable and imprudent. In fact, by Section 8178, an unreasonably slow speed is made a misdemeanor.
Therefore, the instruction, even as the affidavit, predicated the misdemeanor upon driving in excess of fifty-five miles an hour. He was, therefore, convicted not of the crime but of the evidence by which the crime may be proved. Upon a showing by the prosecution that the speed exceeded fifty-five miles an hour, the case was good against a motion to exclude because the judge was bound by the prima facie case which necessarily adduced proof of guilt beyond a reasonable doubt, as do all presumptions of guilt. In a civil case, the court could judge that a violation of the statute constituted negligence, and if the defendant offered no proof he could judge that under these circumstances the defendant was negligent, leaving the proximate cause open for the jury. However, in a criminal case he cannot judge peremptorily upon either guilt or any element thereof. If the defendant had offered proof on this issue, the judge could not instruct upon the presumption at all since it would then be for the jury upon the whole case. New Orleans  G.N.R. Co. v. Walden, 160 Miss. 102,133 So. 241; Louisville  N.R. Co. v. Cuevas, 162 Miss. 521,139 So. 397; Natchez Coca-Cola Bottling Co. v. Watson, 160 Miss. 173,133 So. 677. Here, however, the defendant offered no proof. Therefore, the case is governed by Gillespie v. State, supra. The statutory presumption there involved was that the possession of appliances adapted to retailing was presumptive evidence of unlawful *Page 178 
selling of liquor. There being no testimony for the defendant, the court instructed the jury that the possession of such appliances was presumptive evidence that defendant was selling liquor unlawfully, and if the jury believed from the evidence beyond a reasonable doubt that the defendant did sell liquors, they should convict. It would not have done for the court to instruct the jury that the defendant was guilty if she had in her possession such appliances. This was merely evidential. The offense was selling liquor. It is important, therefore, that the judge instructed them that while such possession was presumptive evidence, they must believe from the evidence beyond a reasonable doubt that the defendant sold liquors. The instruction in the instant case, however, states that the jury "should" find the defendant guilty if he drove his automobile at a rate of more than fifty-five miles an hour. The deputy Marshal testified that he himself drove faster than sixty miles in his pursuit. This would not make the marshal automatically guilty. Therefore, the defendant has been convicted not for the crime but for the evidence adduced to prove it. This was the trouble in Cutshall v. State, 191 Miss. 764, 4 So.2d 289. Compare the language in dissenting opinion in Cummings v. State, 194 Miss. 59,11 So.2d 683, 687 (later confirmed by reversal, 319 U.S. 583, 63 S.Ct. 1200, 87 L.Ed. 1600).
It is a safe assumption that the jury, pursuant to the admonition of the instruction, convicted the appellant for a stated speed, instead of for a stated offense.
Smith, C.J., and McGehee, J., concur in this dissent.